                      UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA

JANICE BUSH, as Special Administrator               )
for the Estate of Ronald Garland, deceased,         )
                                                    )
                              Plaintiff,            )
                                                    )
       v.                                           )        Case No. 19-CV-98-GKF-FHM
                                                    )
BRET BOWLING, in his official and                   )
individual capacity as Sheriff Creek County,        )
Okla., et al.,                                      )
                                                    )
                              Defendants.           )

                                    OPINION AND ORDER

       Plaintiff’s Motion to Compel Discovery from Defendant Labbee, [Dkt. 130], has been

fully briefed, [Dkts. 148, 152], and is ripe for decision.

       Plaintiff seeks an Order compelling Defendant Labbee to respond to three

interrogatories which require the identification of Defendant Labbee’s phone, social media

accounts, and email accounts. Defendant objects arguing that the identification of the

phone, social media accounts, and email accounts would not be relevant to the case and

that this is really just the first step in Plaintiff’s effort to conduct a fishing expedition into

Defendant Labbee’s private affairs.

       The court finds that identification of a party’s phone, social media accounts, and

email accounts is discoverable background information much like a person’s address and

place of employment. The court will address Defendant Labbee’s concerns about a fishing

expedition if Plaintiff seeks additional discovery in these areas.
      Plaintiff’s Motion to Compel Discovery from Defendant Labbee, [Dkt. 130], is

GRANTED for the time period of June 10, 2017 to the present.

      SO ORDERED this 11th day of December, 2019.




                                         2
